Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 003/17/2021 has been entered.  As directed by the amendment: claim 1 is amended and claim 2 is cancelled.  Claims 1 and 3-7 are, therefore, pending.
Applicant’s amendment is sufficient in overcoming the previously indicated claim objection to claim 1, as well as, prior art rejections under 35 USC 103.  Such are, accordingly, withdrawn.
The objection to the specification is maintained.
Specification
The attempt to incorporate subject matter into this application by reference to Japanese Patent Application 2016-218347 is ineffective because such reference is not in English.
The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case 
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 3-7 are in condition for allowance as the prior art of record does not teach, suggest, or otherwise disclose “a focal point of a laser beam in the laser irradiation is set at a focal position upstream of an outer edge of the roller in a feeding direction of the galvanized steel sheets, the focal position being directly in front of a position where the galvanized steel sheets are subjected to pressurizing,” as required in independent claim 1.
U.S. Patent 4185185 to Adlam is considered the closest prior art to the claimed invention.  Adlam teaches substantially the claimed limitation.

    PNG
    media_image1.png
    805
    770
    media_image1.png
    Greyscale

Examiner Annotated Figure 1 of Adlam

Adlam (referencing the above annotated Figure) discloses an example (Fig. 3e) in which the focal point (f3) of the beam is set at a position upstream of the roller (A and B) in a feeding direction of the steel sheets, where such position (“slightly upstream of the point of tangency) is directly in front of a position where the steel sheets are subject to pressurizing (pressure rolls A and B exert a compressive force against the sheets 10/12 at 18; Col. 4, lines 29-43).  Furthermore, while focal points f1 and f2 are not disclosed, with respect to Figures 3a-3d, being “upstream of an upstream end” of rolls A and B, Adlam states that such positioning is based on rolls A and B being non-resilient and that if the rolls are resilient “the focal point can be moved upstream of the point of tangency which will reduce clipping, but the focal point can still be at or downstream of the point of convergence” (Col. 7, lines 28-33).  Still further, Adlam states that “it is causes the point at which the strips 10 and 12 converge to actually shift or position itself away from the point of tangency so that the point of convergence between the strips 10 and 12 is now actually in the upstream direction” (Col. 5, lines 1-9).  
Adlam continues in that “…the laser beam must be focused substantially within the plane of symmetry and within a narrow focal point range extending only in the downstream direction from essentially at the point of convergence to a point further downstream thereof…” (Col. 2, lines 37-43).  Adlam further states that “an optimum relationship between focal length, focal point position relative to the point of convergence, beam diameter, beam orientation, pressure roll diameter and welding speed which will produce a weld of acceptable quality” and that “proper focusing of the laser beam 32 into the converging Vee is essential if one is to obtain a weld at all regardless of laser power” (Col. 4, lines 16-24).
While Adlam discloses the focal point being “upstream of the point of tangency which will reduce clipping,” as well as, being “at or downstream of the point of convergence,” Adlam is silent on the focal point being at a position upstream of an “outer” edge of the roller, as claimed.  Rather, Adlam appears to discredit setting the focal point at a position upstream of the outer edge of the roller.
U.S. Publication 2011/0618682 and 2011/0266283 to Hagihara et al. and U.S. Patent 3860784 to Brown et al., alone or in combination, fail to remedy the above deficiencies of Adlam.  

Accordingly, claims 1 and 3-7 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
Objection to the Specification
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529.  The examiner can normally be reached on Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761